

116 HR 5542 IH: To require the Secretary of Energy to establish a grant program for States to provide incentives to natural gas distribution companies for the improvement of natural gas distribution systems, and for other purposes.
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5542IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Ms. Sherrill (for herself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a grant program for States to provide incentives to
			 natural gas distribution companies for the improvement of natural gas
			 distribution systems, and for other purposes.
	
		1.Improving the natural gas distribution system
 (a)Establishment of programNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall establish a program to award grants to States, in accordance with this section, for the purpose of improving public safety and environmental performance of the natural gas distribution system by offsetting rate increases to low-income households and providing incentives for natural gas distribution companies to accelerate, expand, or enhance improvements to the natural gas distribution system.
			(b)Grants to States
 (1)In generalA State may apply for a grant under this section to provide funds to natural gas distribution companies in the State that are carrying out an eligible project described in subsection (c).
 (2)RequirementsIn applying for a grant under this section, a State shall demonstrate how the State rate-setting commission will ensure that funds provided under this section are used in accordance with the requirements of this section.
 (c)Eligible projectsA project that is eligible to be funded through a grant to a State under this section is a project carried out by a natural gas distribution company to accelerate, expand, or enhance the implementation of a plan, approved by the State before the date on which an application for a grant under this section is submitted to the Secretary, for—
 (1)replacement of cast and wrought iron and bare steel pipes and other leak-prone components of the natural gas distribution system; or
 (2)inspection and maintenance programs for the natural gas distribution system. (d)Rate assistanceA natural gas distribution company receiving funds through a grant to a State under this section may use such funds only to offset the near-term incremental costs to low-income households as reflected in utility rate increases and the near-term incremental costs of accelerating, expanding, or enhancing improvements to the natural gas distribution system included in the State-approved plan.
 (e)Limit to transitional assistanceA State may provide funds to a natural gas distribution company under this section for a period not to exceed 4 years.
 (f)PrioritizationIn awarding grants under this section, the Secretary shall prioritize applications based on the expected results of an eligible project carried out pursuant to the State proposal with respect to—
 (1)quantifiable benefits for public safety; (2)the magnitude of methane emissions reductions;
 (3)innovation in technical or policy approaches; (4)the number of low-income households anticipated to benefit from the assistance; and
 (5)overall cost-effectiveness of the project. (g)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to the performance of eligible projects funded pursuant to grants awarded under this section with respect to meeting the goals of the program described in subsection (f).
 (h)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40.
 (i)DefinitionsIn this section: (1)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)).
 (2)Natural gas distribution companyThe term natural gas distribution company means a person or municipality engaged in the local distribution of natural gas to the public. (j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $250,000,000 to carry out this section in each fiscal year beginning in fiscal year 2021 and ending in fiscal year 2030.
			